IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 96 EM 2017
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
DWAYNE HARRIS,                                :
                                              :
                    Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 26th day of October, 2017, the “Application for Special Relief

Pursuant to Pa.R.A.P. 123,” treated as a Petition for Leave to File Petition for Allowance

of Appeal Nunc Pro Tunc, is DENIED.